Case: 3:19-mc-00011-WHR-SLO Doc #: 14 Filed: 05/12/20 Page: 1 of 2 PAGEID #: 61




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION


 BENJAMIN-JAMES MACHUL,                 :
              Plaintiff,
                                              Case No. 3:19-mc-011
        v.                              :
                                              JUDGE WALTER H. RICE
 STATE OF FLORIDA, et al.,
              Defendants.               :




       DECISION AND ENTRY ADOPTING UNITED STATES MAGISTRATE
       JUDGE’S REPORT AND RECOMMENDATIONS (DOC. #10);
       OVERRULING PLAINTIFF’S OBJECTIONS THERETO (DOCS. ##11,
       13); DISMISSING WITHOUT PREJUDICE FOR LACK OF
       JURISDICTION THE PETITION TO ENFORCE ARBITRATION AWARD
       (DOC. #1); OVERRULING WITHOUT PREJUDICE MOTION TO
       CONFIRM ARBITRATION AWARD (DOC. #4); JUDGMENT TO
       ENTER IN FAVOR OF DEFENDANTS AND AGAINST PLAINTIFF;
       TERMINATION ENTRY




       Based on the reasoning and citations of authority set forth by United States

Magistrate Judge Sharon L. Ovington in her Report and Recommendations, Doc.

#10, as well as upon a thorough de novo review of this Court’s file and the

applicable law, the Court ADOPTS said judicial filing in its entirety and OVERRULES

Plaintiff’s Objections thereto, Docs. ##11, 13.

      To the extent that Plaintiff challenges Magistrate Judge Ovington’s authority

to issue the Report and Recommendations, the Court notes that General Order No.

Day 12-01 refers all pro se cases to the magistrate judge for all pretrial purposes.
Case: 3:19-mc-00011-WHR-SLO Doc #: 14 Filed: 05/12/20 Page: 2 of 2 PAGEID #: 62




      For the reasons explained by Magistrate Judge Ovington, this Court lacks

jurisdiction over Plaintiff’s claims. Accordingly, the Court DISMISSES the Petition

to Enforce Arbitration Award, Doc. #1, and OVERRULES Plaintiff’s Motion to

Confirm Arbitration Award, Doc. #4, both WITHOUT PREJUDICE to refiling in a

court of competent jurisdiction. 1

      Judgment shall be entered in favor of Defendants and against Plaintiff.

      The captioned case is hereby ordered terminated upon the docket records of

the United States District Court for the Southern District of Ohio, Western Division,

at Dayton.




Date: May 11, 2020                    /s/ Walter H. Rice (tp - per Judge Rice authorization after his review)
                                       WALTER H. RICE
                                       UNITED STATES DISTRICT JUDGE




1
   Several months after this miscellaneous case was filed, Plaintiff filed a very
similar civil Complaint, captioned Machul v. State of Florida, Case No. 3:20-cv-78.
The claims raised in that civil case arose out of the same set of facts and sought
to enforce the same arbitration award at issue in this miscellaneous case. On April
22, 2020, Plaintiff voluntarily withdrew his Complaint in Case No. 3:20-cv-78
without prejudice, after Magistrate Judge Newman concluded that this Court
lacked subject matter jurisdiction. That case was terminated on April 27, 2020.

                                          2
